Citation Nr: 1443554	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  11-11 327	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right foot disorder.

2.  Entitlement to service connection for a left foot disorder. 

3.  Entitlement to service connection for a neck and upper back disorder. 

4.  Entitlement to service connection for a right hip disorder. 

5.  Entitlement to service connection for a left hip disorder. 

6.  Entitlement to service connection for a right knee disorder. 

7.  Entitlement to service connection for a left knee disorder.

8.  Entitlement to service connection for a left hand disorder.

9.  Entitlement to service connection for a psychiatric disorder, to include major depressive disorder and posttraumatic stress disorder (PTSD).  
10.  Entitlement to a compensable rating for an incompetent radial collateral ligament of the first metacarpophalangeal joint with chronic subluxation and osteoarthritic changes of the right thumb prior to September 17, 2013, and in excess of 20 percent thereafter.   

11.  Entitlement to service connection for a disorder of the right fourth finger. 

12.  Entitlement to service connection for a bilateral eye disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that, in pertinent part, denied issues 1 through 9 as listed above on the Title Page.  Such rating decision also denied the Veteran's claim for a compensable rating for his right thumb disability.  However, the Veteran's noncompensable rating for his right thumb disability was increased to 20 percent, effective September 17, 2013, by a February 2014 rating decision issued by the VA RO in Los Angeles, California.  The Veteran remains in disagreement with the ratings assigned for this disability despite the interim decision, and as this rating increase was not assigned effective from the date of the claim for increase, there is for consideration, as listed on the Title Page as issue 10, entitlement to a compensable rating for the right thumb disability prior to September 17, 2013, and in excess of 20 percent from that date.  AB v. Brown, 6 Vet. App. 35 (1993).

With respect to the claims for service connection for a disorder of the right fourth finger and a bilateral eye disorder, listed as issues 11 and 12 on the Title Page above, these claims were denied by an October 2013 rating decision by the VA RO in Huntington, West Virginia.   

This appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system.  The Veteran has a second paperless claims file in Virtual VA.  However, the documents in the Virtual VA are either duplicative of the evidence in the VBMS file or are irrelevant to the issues for consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Regarding the first 10 issues listed on the Title page and appealed from the April 2009 rating decision, correspondence from the Veteran received in February 2014 reflects his desire for a Board hearing before a Veterans Law Judge sitting at the RO in Los Angeles.  Therefore, a remand is necessary in order to afford him his requested Board hearing.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. 
§§ 20.700, 20.704 (2013).

With respect to the claims for service connection for a disorder of the right fourth finger and a bilateral eye disorder, listed as issues 10 and 11 on the Title Page and denied in an October 2013 rating decision, the Veteran filed a notice of disagreement with respect to the denial of these claims in March 2014.  When there has been an initial RO adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on these issues is needed.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Board hearing before a Veterans Law Judge sitting at the RO in Los Angeles regarding the first 10 issues listed on the Title Page.   

2.  Provide the Veteran and his representative with a statement of the case addressing the claims for service connection for a disorder of the right fourth finger and a bilateral eye disorder.  Please advise them of the time period in which to perfect an appeal.  If the Veteran perfects a timely appeal of either issue in a timely fashion, then return the case to the Board for review of each such issue, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

